Harris, J.
By the Act creating County Courts their executive officers are called Special Bailiffs, and they are invested with as full powers in the general performance of their duties as are Sheriffs — more powers than are given to Constables, the officers of Justices’ Courts. Substantially, in all their powers and duties, they are Constables. It would be strangely anomalous were we to hold that a class of officers intermediate in grade between Sheriffs and Constables were not designed by the Legislature to be fully competent to perform the ministerial duties that are required of the lower class of such officers. As the Act is indefinite, it iá our duty to give it a liberal construction, so as to fulfill what wc think the Legislature must have intended; and therefore we hold that although attachments are not directed to them by name, as they are “ to Sheriffs and Constables,” these writs may be served and returned by “ Special Bailiffs ” of the County Courts as fully and subject to the same rules as if served and returned by “Constables.”
Judgment reversed.